Dismissed and Memorandum Opinion filed May 16, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00262-CR

                           TIMOTHY HILL, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1510810

                          MEMORANDUM OPINION

      Appellant entered a guilty plea to possession of between one and four grams
of cocaine. In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant to confinement for five years in the Institutional
Division of the Texas Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2